Exhibit 10.1








FIRST AMENDMENT
TO
MARKETING AGREEMENT


This First Amendment to Marketing Agreement (this “Amendment”) is entered into
as of July 26, 2013 by and between Delek Refining, Ltd., a Texas limited
partnership (“Delek Refining”), and Delek Marketing & Supply, LP, a Delaware
limited partnership (“Delek Marketing”). Delek Refining and Delek Marketing are
hereinafter sometimes referred to individually as a “Party” and collectively as
the “Parties.”


W I T N E S S E T H:


WHEREAS, LP and Buyer are parties to that certain Marketing Agreement dated as
of November 7, 2012 (the “Marketing Agreement”); and


WHEREAS, LP and Buyer now desire to amend the Marketing Agreement in certain
respects, as provided in this Amendment;


NOW, THEREFORE, for and in consideration of the mutual covenants, agreements,
obligations and benefits made and contained herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereby agree as follows:


1.Definitions. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Marketing Agreement.


2.Amendment. The Parties hereto agree that the Marketing Agreement is hereby
amended as follows:


(a)    The defined term “Applicable Law” is hereby amended in its entirety to
read as follows:


““Applicable Law” means any applicable statute, law, regulation, ordinance,
rule, judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision of condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question, including any Environmental
Law.”




(b)    The second sentence of the defined term “Affiliate’ is hereby amended in
its entirety to read as follows:


“Notwithstanding the foregoing, for purposes of this Agreement, Delek US and its
subsidiaries (other than the General Partner, the Partnership and its
subsidiaries), including Refining, on the one hand, and the General Partner, the
Partnership and its subsidiaries, including Delek Marketing, on the other hand,
shall not be considered Affiliates of each other.”


(c)    The defined term “Throughput Fee” is deleted.


(d)    Section 6.1(a) of the Marketing Agreement is hereby amended in its
entirety to read as follows:


“(a)    one and forty-two hundredths cents ($0.0142) per gallon of Refinery
Products sold pursuant to this Agreement during such period (the “Services Base
Fee”); plus”








1

--------------------------------------------------------------------------------




(e)    Section 6.2 of the Marketing Agreement is hereby amended in its entirety
to read as follows:


“6.2 [Reserved].”


(f)    Section 6.3 of the Marketing Agreement is hereby amended in its entirety
to read as follows:


“6.3 Services Base Fee Adjustment. On July 1 of each year commencing on July 1,
2013, the Services Base Fee shall be increased by an amount equal to the
increase, if any, in the CPI-U (All Urban Consumers), as reported by the U.S.
Bureau of Labor Statistics, Index; provided, however, that the Services Base Fee
may not be decreased below the initial Services Base Fee provided in Section
6.1. If the CPI-U (All Urban Consumers) index is no longer published, Delek
Refining and Delek Marketing shall negotiate in good faith to agree on a new
index that gives comparable protection against inflation and the same method of
adjustment for increases in the new index shall be used to calculate increases
in the Services Base Fee. If Delek Refining and Delek Marketing are unable to
agree, the new index will be determined by arbitration in accordance with
Section 11.12.”


(g)    Section 6.6 of the Marketing Agreement is hereby amended in its entirety
to read as follows:


“6.6 Invoicing and Payments. Delek Marketing shall invoice Delek Refining
monthly (or in the case of any Shortfall Payments, quarterly). The Services Base
Fee and the Shortfall Payment, if any, for any one-month (or one Contract
Quarter, as applicable) period shall be due and payable by Delek Refining in
arrears on or before the tenth (10th) Business Day following receipt by Delek
Refining of such invoice. The Services Profit Share for any one-month period
shall be due and payable by Delek Refining in arrears on or before the tenth
(10th) Business Day of the second month following such period. Any past due
payments owed pursuant to this Article 6 shall accrue interest, payable on
demand, at the Prime Rate from the due date of the payment through the actual
date of payment. Payment of any Services Base Fee, Services Profit Share or
Shortfall Payment pursuant to this Article 6 shall be made by wire transfer of
immediately available funds to an account designated in writing by Delek
Marketing. If any such fee shall be due and payable on a day that is not a
Business Day, such payment shall be due and payable on the next succeeding
Business Day.”


(h)    The first sentence of Section 6.7 of the Marketing Agreement is hereby
amended in its entirety to read as follows:


“Delek Refining shall maintain the books, records and accounts reflecting the
transactions arising from this Agreement during the Term, including, without
limitation, accounting and administrative reports relating to the (a) marketing
and sale of the Refinery Products and (b) accrual and payment of the Services
Base Fee, Services Profit Share and Shortfall Payment attributable to the Term.”


(i)     The first sentence of Section 8.1 of the Marketing Agreement is hereby
amended in its entirety to read as follows:


“In the event that either Party is rendered unable, wholly or in part, by a
Force Majeure event to perform its obligations under this Agreement, then upon
the delivery by such Party (the “Force Majeure Party”) of written notice (a
“Force Majeure Notice”) and full particulars of the Force Majeure event within a
reasonable time after the occurrence of the Force Majeure event relied on, the
obligations of the Parties, to the extent they are affected by the Force Majeure
event, shall be suspended for the duration of any inability so caused; provided,
that (A) prior to the third anniversary of the Effective Date, Delek Refining
shall be required to make payments (i) for the Services Base Fee and Services
Profit Share for volumes actually sold under this Agreement, provided that the
aggregate minimum amount of such Services Profit Share specified in Section
6.1(b) shall not apply for purposes of this clause (A)(i), and (ii) unless the
Force Majeure event is an event that adversely affects Delek Marketing’s ability
to perform the marketing services it is required to perform under this
Agreement, for any Shortfall Payments and for the aggregate minimum Services
Profit Share specified in Section 6.1(b) to the extent such amount has not been
paid pursuant to clause (A)(i) and (B) from and after the third anniversary of
the Effective Date, Delek Refining shall be required to continue to make
payments for the Services Base Fee and Services Profit Share for volumes
actually sold under this Agreement, provided that the aggregate minimum amount
of such Services Profit Share specified in Section 6.1(b) shall not apply for
purposes of this clause (B).”


3.    Ratification. Except as amended or modified by Section 2 of this
Amendment, the Marketing Agreement is hereby ratified by each of the Parties
hereto and shall remain in full force and effect in accordance with its terms.


2

--------------------------------------------------------------------------------






4.    Counterparts. This Amendment may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.






3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.


DELEK REFINING, LTD.
By: DELEK U.S. REFINING GP, LLC,

its general partner

By:  /s/ Kent B. Thomas                                  
Name: Kent B. Thomas
Title: Executive Vice President


By:  /s/ Danny C. Norris                                 
Name: Danny C. Norris
Title: Vice President     


DELEK MARKETING & SUPPLY, LP


By: DELEK MARKETING GP, LLC,
    its general partner


By:  /s/ Assaf Ginzburg                              
Name: Assaf Ginzburg
Title: Executive Vice President


By:  /s/ Andrew L. Schwarcz                           
Name: Andrew L. Schwarcz
Title: Executive Vice President     






[Signature Page to Amendment to Marketing Agreement]